Citation Nr: 1028693	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  03-03 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right arm and hand 
condition to include as secondary to service connected right 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served with the Arkansas National Guard from 
September 1982 to September 1988 to include active duty from 
March 1983 to June 1983.  

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating action by the 
Department of Veterans Affairs (hereinafter VA) Regional Office 
in Little Rock, Arkansas, (hereinafter RO).  The case was 
remanded for additional development in November 2005, April 2008, 
and June 2009 and is now ready for appellate review. 

In September 2005, the Veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 
2002).  During this hearing, the undersigned Veterans Law Judge 
was located in Washington, D.C., and the Veteran was located at 
the RO. 




FINDING OF FACT

The weight of the competent evidence is against a conclusion that 
there is a right arm or hand condition not currently compensated 
by the rating assigned for the service connected right shoulder 
disability that is etiologically related to service or service 
connected right shoulder disability.


CONCLUSION OF LAW

Additional right arm or hand disability not currently compensated 
was not incurred in service and is not proximately due to or the 
result of service connected right shoulder disability, to include 
by way of aggravation.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letters dated in August 2000, March 2003, April 
2003, March 2005, and November 2005 that informed the appellant 
of the information and evidence necessary to prevail in his 
claim.   

As for the duty to assist, the service treatment reports and VA 
clinical reports have been obtained, and the Veteran has been 
afforded multiple VA examinations and medical opinions, most 
recently in July 2009, that, contrary to the assertions of the 
Veteran's representative in his July 2010 presentation, contain 
sufficient clinical evidence to equitably adjudicate the 
Veteran's claim.  The July 2009 opinion, as discussed below, 
definitively finds no relationship between service-connected 
right shoulder disability and additional right arm and hand 
disability, which would appear to encompass aggravation by 
service connected disability as a possible cause, particularly 
because the question posed to the examiner specially requested 
him to consider whether there was any additional arm or hand 
disability that was the result of aggravation by the service 
connected right shoulder disability.  See June 11, 2009, C&P Exam 
Detail report.  In short therefore, the Board does not agree that 
the additional delay in the adjudication of the Veteran's claim 
that would result from a fourth remand to afforded the Veteran 
the additional opinion requested by the Veteran's representative 
would be justified.  As there is otherwise no indication that 
there are additional records that need to be obtained that would 
assist in the adjudication of the claim, and the Veteran himself 
reported that he had no additional evidence or information to 
submit in May 2010, the duty to assist has been fulfilled.  


II.  Legal Criteria/Analysis
 
It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Service connection may also be 
established for that portion of a disability resulting from 
aggravation by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The service treatment records reflect a shoulder injury while the 
Veteran was unloading a wire reel, with Putti-Platt 
reconstruction surgery performed thereafter in June 1985.  After 
service, a May 2001 rating decision granted service connection 
for an avulsion fracture of the anterior aspect of the right 
shoulder; status post Putti-Platt reconstruction; remote chronic 
dislocation.  A 20 percent rating was assigned under Diagnostic 
Codes (DCs) 5201-5202.  DC 5201 contemplates limitation of arm 
motion and DC 5202 contemplates symptomatology to include 
guarding of arm movements.  This rating was increased to 30 
percent by a March 2002 rating decision. 

The clinical evidence reflects numerous complaints from the 
Veteran of pain, numbness and tingling in the right hand, and it 
is the Veteran's assertion, to include in sworn testimony at the 
September 2005 hearing before the undersigned, that this 
symptomatology is the result of his service-connected right 
shoulder disability.  As noted in the November 2005 Board remand, 
this symptomatology had been attributed to various conditions up 
to the that time, to include impingement syndrome of the right 
shoulder and cervical radiculopathy.  More specifically, a March 
28, 2002, VA outpatient neurosurgery report noted that "[i]n 
questioning [the Veteran], his symptoms (shoulder/arm/hand) pain 
appear to be related to his shoulder pathology."  A February 18, 
2003, VA clinical note indicated that the Veteran was told by 
someone at a VA neurosurgery clinic that morning that his nerve 
pain was coming from his shoulder and not his neck, and that 
"[n]eurosurgery has released him from their clinic stating that 
it is the shoulder causing the numbness and tingling."  However, 
it was indicated on this report that the chief of neurosurgery 
who had examined the Veteran thought that all of the Veteran's 
symptoms were the result of his neck disability.  

The November 2005 remand requested a VA examination to clarify 
the etiology and nature of the right arm and hand symptomatology, 
and the Veteran was afforded such an examination in September 
2006.  The diagnoses included chronic instability of the right 
shoulder with degenerative changes and a history of right upper 
extremity numbness but no findings to substantiate the diagnosis 
upon examination.  With respect to whether the question posed in 
the November 2005 remand as to the whether myofascial trigger 
points constituted separate and discrete pathology from the 
Veteran's right arm and hand symptoms, the examiner concluded 
that this was "all part of one symptom complex and do not 
constitute separate and discrete pathology from the right arm, 
hand symptoms and shoulder symptoms.  All of this pathology, in 
my opinion therefore, is caused by or a result of the Veteran's 
service connected right shoulder disability."  

The September 2006 VA examination was found to not be sufficient 
to adjudicate the claim by the Board, and its April 2008 remand 
directed that a VA neurological examination be conducted to 
address the Veteran's complaints of right arm and hand numbness 
and tingling and to obtain a definitive opinion as to the cause 
of these symptoms.  Such an opinion, documented to have been 
based on a review of the claims file, was rendered in July 2008.  
The examiner stated that it was "difficult to tell exactly where 
the numbness and tingling is coming from" and that "[the 
Veteran's] sensory loss is nonanatomic and this does not help to 
pinpoint where this might be coming from."  Based on the 
Veteran's description, the examiner theorized that the symptoms 
in question were possibly due to cervical radiculopathy or right 
carpal tunnel syndrome.  He ordered electromyographic and nerve 
conduction testing of the right upper extremity which was 
ultimately accomplished in August 2008.  The results of this 
testing were mild right median neuropathy at the wrist (carpal 
tunnel syndrome), mild right ulnar neuropathy at the elbow 
(cubital tunnel syndrome) and minimal evidence of right C5 
radiculopathy.  Following these findings, a September 2008 
addendum to the July 2008 opinion resulted in the conclusion that 
none of these findings were related to the Veteran's right 
shoulder problems.   

A June 2009 VA remand found the July and September 2008 opinions 
to be inadequate, and requested another opinion from the VA 
examiner who completed these opinions.  Such an opinion was 
completed, in pertinent part, as follows in July 2009: 

In answer to the question posed, I can not 
relate [right carpal and cubital tunnel 
syndrome and minimal evidence of right C5 
radiculopathy] to a shoulder injury.  The 
carpal tunnel and cubital tunnel 
syndrome[s] are neuropathies at the elbow 
and wrist, which would not be related to 
shoulder problems.  If at the time of the 
shoulder he also injured his neck, which 
seems to be the case from his history, than 
his minimal evidence of right C5 
radiculopathy could at least be accountable 
for some of the numbness and tingling that 
he complains of.  None of these can be 
directly related, however, to the shoulder 
damage itself.  

The Board recognizes that there is some positive clinical 
evidence of record.  However, the Board has the authority to 
favor one medical opinion over another.  See Cathell v. Brown, 8 
Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The probative value of a medical opinion is generally 
based on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993).  A medical opinion based upon 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the claimant's history, 
and the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  Further, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion based 
on an inaccurate history provided by the Veteran is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare 
conclusion, even one reached by a health care professional, is 
not probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).

In light of the precedent stated above, the Board finds that the 
probative weight of the positive negative is exceeded by the 
negative evidence of record, in particular the September 2008 and 
July 2009 opinions that found there was no relationship between 
the right arm and hand symptomatology in question and service 
connected right shoulder disability.  The same examiner who 
completed the September 2008 opinion provided a rationale for his 
opinion in July 2009, as he supported his opinion with reference 
to the fact that the symptomatology in question was related to 
the elbow and wrist neuropathy, and not the right shoulder.  In 
contrast, there was no support provided for the September 2006 
opinion that attributed all the symptomatology in question to the 
service connected right shoulder.  Moreover, this opinion did not 
have the benefit of the August 2008 diagnostic results indicating 
that the symptoms in question were related to definable 
neurological deficits in the elbow and wrist rather than the 
shoulder.  Finally with respect to the VA outpatient clinical 
reports ascribing the right arm and hand symptomatology to the 
Veteran's right shoulder, the February 2003 VA outpatient report 
noted that it was the conclusion of the chief neurosurgeon that 
these symptoms were related to the Veteran's neck disability.  

With respect to the comment in July 2009 that if the original in-
service shoulder injury involved the cervical spine, some of the 
complaints of numbness and tingling in the right hand and arm 
could be attributed to such an injury, the service medical 
records do not reflect such an injury to the cervical spine.  It 
is noted also that service connection for a cervical spine 
disability has been denied, including by the Board in a November 
2005 decision.  The Board also notes that with respect to any 
loss of right arm motion that may result from tingling, numbness 
or related symptomatology, the service connected right shoulder 
disability is rated under Diagnostic Codes that contemplates loss 
of arm motion.  

As for the Veteran's assertions, including in sworn testimony, 
that he has a right hand and arm condition that is etiologically 
related to the service connected right shoulder disability, such 
assertions cannot be used to establish a claim as a layperson is 
not qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  Espiritu; cf. Jandreau.  Thus, as 
the Board finds that the weight of the negative evidence exceeds 
the positive as to whether the Veteran has a right arm and hand 
condition that is etiologically related to service or, to include 
by way of aggravation, service connected right shoulder 
disability, the claim must be denied.  Finally, in reaching this 
decision, the Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application.  Gilbert, 
supra.  


ORDER

Entitlement to service connection for a right arm and hand 
condition to include as secondary to service connected right 
shoulder disability is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


